Citation Nr: 0306712	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-06 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Determination of proper initial rating effective prior to 
January 30, 1997, for the residuals of a right knee injury, 
postoperative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from April 3, 1968 to 
December 12, 1969.

The case initially came before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  The 
May 1999 rating decision awarded the veteran service 
connection for the residuals of a right knee injury, 
postoperative, and assigned a non-compensable disability 
evaluation from May 4, 1974 to prior to January 30, 1997, and 
a 10 percent disability evaluation thereafter.  The May 1999 
rating decision specifically notes that, as the veteran's 
right knee disability was deemed to be 10 percent disabled at 
the time of his entrance into the service due to his pre-
service injury, such percentage was to be deducted from any 
subsequent evaluation for the right knee disability.  Thus, 
although the veteran's right knee disability was deemed by 
the RO to be 10 percent disabling from May 4, 1979, and 20 
percent disabling from January 30, 1997, the veteran was 
assigned only a 0 percent rating and a 10 percent rating for 
each period, respectively.  

In March 2002, the Board undertook evidentiary development 
with regard to the veteran's claim.  After completion of the 
additional development, the Board provided the veteran and 
his representative notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).  After giving notice 
and allowing the veteran and his representative opportunity 
to respond, the Board is now prepared to render a final 
adjudication of the veteran's increased rating claim.

As discussed below, given that the Board has determined that 
the veteran's right knee disability was 0 percent disabling 
prior to his entrance into the service and has assigned a 10 
percent rating for the right knee disability from May 4, 1974 
to prior to January 30, 1997, the Board finds that the record 
raises the issue of entitlement to an increased rating in 
excess of 10 percent for January 30, 1997 and thereafter.  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this appeal.

2.  Prior to his entrance into the service in April 1968, the 
veteran's right knee disability was 0 percent disabling.

3.  From May 4, 1979 to prior to January 30, 1997, the 
residuals of a right knee injury, postoperative, more nearly 
approximated a disability characterized by slight, but not 
moderate or severe, recurrent subluxation or lateral 
instability of the right knee.  The veteran's right knee 
disability was not characterized by extension limited to 15 
degrees, or flexion limited to 30 degrees.


CONCLUSION OF LAW

The initial rating assigned for the veteran's residuals of a 
right knee injury, postoperative, effective prior to January 
30, 1997, is not appropriate, and the criteria for a 10 
percent rating for such right knee disability have been met 
for that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for his right knee disability effective as 
of May 4, 1979 to prior to January 30, 1997, via the May 1999 
rating decision, the February 2000 statement of the case, and 
the August 2000 supplemental statement of the case.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that the degree of disability caused 
by the service-connected right knee disability (above and 
beyond his pre-service condition) for the period including 
from May 4, 1979 to prior to January 30, 1997 meets the 
criteria required for the award of a disability evaluation in 
excess of 0 percent.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Pursuant to the Board's internal development, the 
veteran was contacted via correspondence dated June 2002, was 
informed that additional development was undertaken in his 
case, and was given the opportunity to submit additional 
evidence or argument in support of his claim.  At the request 
of the veteran, the Board attempted to obtain medical records 
from Dr. Western and Dr. McKenna via correspondence dated 
July 2002 and November 2002, respectively.  Dr. McKenna's 
records have been incorporated into the claims file, but Dr. 
Western's October 2002 response indicated that the veteran 
had never been seen/treated by this physician.  Furthermore, 
in March 2003, the veteran submitted additional arguments and 
medical evidence in support of his claim.  Moreover, the 
veteran has been given the opportunity to present additional 
evidence and/or arguments at various RO hearings in December 
1980, March 1999, and July 2000, as well as during a video 
conference hearing before the undersigned Veterans Law Judge 
held in January 2002.  And, in December 2002 and January 
2003, the veteran was given the benefit of additional VA 
examinations evaluating the status of his right knee 
disability, and rendering a medical opinion as to the level 
of severity of the right knee for the period including from 
May 4, 1979 to prior to January 30, 1997.  As such, the Board 
finds that no additional identified evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in compliance with the requirements of the new law, as 
discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

In this case, in a May 1999 rating decision, the veteran was 
granted service connection for the residuals of a right knee 
injury, postoperative.  The veteran's right knee disability 
was also evaluated under Diagnostic Code 5257, and was 
awarded a non-compensable disability evaluation from May 4, 
1974 to prior to January 30, 1997, and a 10 percent 
disability evaluation thereafter.  In determining the 
veteran's award, the RO indicated in the May 1999 rating 
decision that the veteran's right knee disability was deemed 
to be 10 percent disabled at the time of his entrance into 
the service due to a pre-service injury, which was to be 
deducted from any subsequent evaluation for the right knee 
disability.  Thus, although the veteran's right knee 
disability was deemed by the RO to be 10 percent disabling 
from May 4, 1979, and 20 percent disabling from January 30, 
1997, the veteran was assigned only a 0 percent rating and a 
10 percent rating for each period, respectively. 

At present, the veteran has expressed disagreement with the 
non-compensable disability evaluation assigned for his right 
knee for the period including from May 4, 1974 to prior to 
January 30, 1997.  Hence, the Board will only evaluate the 
veteran's right knee disability for the requested period of 
time.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Additionally, with respect to the musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002). The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2002).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2002).

With respect to the evidence of record, during a January 2002 
video conference hearing, the veteran testified that, prior 
to his service, he injured his knee as a child which resulted 
in "water" in the knee joint from time to time which had to 
be extracted, but not in instability or painful motion.  He 
was able to do exercises and run at this time.  Subsequently, 
during his service, he fell off the rope while rappelling and 
reinjured his knee.  And, at the time of his discharge from 
service, he had pain and swelling, was unable to do extended 
walking, and had to wrap his knee with an ACE bandage.  He 
further noted that all of his medical treatment following 
service has been related to the in-service injury, and not to 
the initial childhood injury.

The service medical records support the veteran's contentions 
to the extent that the December 1967 induction examination 
reveals he had normal lower extremities.  A December 1967 
report of medical history indicates the veteran noted 
"trick" or locked knee, and the examiner indicated the 
veteran reported occasional fluid accumulation to the right 
knee.

The service medical records also reflect that, in June 1968, 
the veteran was again examined for the right knee.  At this 
time, he reported he first incurred a twisting injury ("tore 
the ligament") to the right knee two years prior while 
jumping off a moving horse.  His symptoms included pain and 
swelling, which were treated with aspirin.  Additionally, the 
examination report indicates that six months prior (on or 
about January 1968), the veteran re-injured his right knee 
when he stepped into a hole while running and the knee had to 
be aspirated.  Upon examination in June 1968, he was seen for 
re-injury of the right knee when he jumped off a rope from a 
height of 15 feet and twisted his right knee.  X-rays taken 
in June 1968 revealed calcification of the anterior cruciate 
ligament and bipartite patella.  The veteran's diagnoses at 
this time were recurrent right knee injury, lax medial 
collateral ligament, effusion, and cannot rule out torn right 
medial meniscus.

About 10 years after his discharge from service, the veteran 
was seen in June 1979 by a private physician who noted a 
right knee injury in 1968 with recurrent effusion and pain, 
but no joint locking, for the prior four and half years.  The 
objective findings at this time included effusion of the 
right knee, tenderness over the lateral and posterior aspects 
of the joint, and tight ligaments.  The diagnosis was 
probable tear of the lateral cartilage.

The evidence also includes various lay statements 
dated/submitted in May 1980, September 1997, November 1997 
and December 1997, all tending to support the veteran's 
contention that his right knee disability only began after 
his in-service injury, as the symptomatology he presented 
upon entering the service due to his pre-service injury was 
minimal.

Medical records from W. McKenna, D.O., and the North Central 
Texas Orthopaedics and Sports Medicine dated from May 1996 to 
September 2002 basically described the treatment the veteran 
has received over time for various orthopedic problems, 
including his right knee.  Specifically, notations dated 
January 30, 1997 reveal the veteran was seen for right knee 
pain with locking, popping and increasing pain over the past 
two weeks, although some of the knee pain was deemed due to 
the nature of his work.  The objective findings include 
significant tenderness over the posterior capsule over the 
medial side, swelling palpable into the popliteal space, some 
McMurray sign with clicking and popping, and 5 to 10 degrees 
of limitation of full extension and painful flexion.  X-rays 
revealed flabella at the back of the knee, radiodense loose 
bodies within the knee, collapsed lateral joint space, and 
significant degenerative changes.  It was noted that the 
veteran had presented these findings for many years, and his 
acute problems at this time was actually overlying on top of 
that.

Dr. McKenna's records also include a February 1997 medical 
statement indicating the veteran underwent surgery of the 
right knee to remove portions of free floating cartilage of 
the right knee.  A magnetic resonance imaging (MRI) taken at 
this time revealed diagnoses of severe degenerative changes 
of the lateral compartment of the knee with lesser 
degenerative changes of the medial and patellofemoral 
compartments, abnormally horizontal low signal intensity 
fibers present in the vicinity of the anterior cruciate 
ligament (ACL) which appeared largely torn, and complex tears 
of the posterior horn/mid body of the medial meniscus.  And, 
March 1997 notations show the veteran complained of right 
knee pain post surgery, but had full range of motion of the 
right knee with good strength and no longer catching 
sensation.

A January 2000 VA examination report indicates the veteran 
was diagnosed with arthritis of the right knee with severe 
pain and limitation of motion.  The knee's range of motion 
was limited to 20 degrees of extension and 90 degrees of 
flexion, had incoordination upon walking and it occasionally 
would give way.  The veteran also presented some muscular 
weakness, flare-ups, catching and giving way which in turn 
interfered with the veteran's ability to work.

At the request of the Board, the veteran was examined in 
December 2002.  The December 2002 VA examination report 
reveals the veteran injured his right knee when he was 8 or 
10 years old, again on or about January 1968, and a third 
time in June 1968 while in boot camp.  The examiner indicated 
that, even though it was clearly documented  that the veteran 
injured his knee prior to enlistment, subluxation, lateral 
instability or dislocated semilunar cartilage was not 
specifically incriminated or proven prior to service.  The 
examiner further noted that these findings were based on 
examination of the veteran and a review of the prior medical 
records and history.  As well, the examiner noted that a June 
1979 private doctor's statement indicated right knee 
tenderness with effusion and probable tear in the lateral 
collateral ligament, and noted lateral instability but no 
further description of such was made.  More importantly, it 
was the examiner's opinion that there was no evidence of 
subluxation, lateral dislocation or documentation of a 
semilunar cartilage injury prior to service.  The examiner's 
impressions included: status post re-injury in boot camp in a 
fall from a rope and recurrent problems following the boot 
camp injury which did not prevent him from serving in Vietnam 
for 14 months, a non-medical discharge with a negative 
separation examination, and a February 1997 MRI revealing 
several degenerative joint disease and arthroscopic procedure 
that same month. 

Lastly, the January 2003 VA examination report reveals 
diagnoses of degenerative and traumatic arthritis of the 
right knee with status postoperative repair in 1994 and 
continued knee pain, decreased range of motion, and moderate 
disability, progressive.

Turning now to the applicable criteria for evaluating the 
veteran's right knee disability, Diagnostic Code 5257 
provides the following evaluations for knee disabilities 
involving recurrent subluxation or lateral instability: 10 
percent for slight; 20 percent for moderate; and 30 percent 
(the maximum allowed) for severe impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2002).  Since Diagnostic Code 
5257 is not predicated on loss of range of motion, §§ 4.40 
and 4.45 with respect to pain do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2002).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees. And, a 
30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

Upon a review of the record, the Board finds that, contrary 
to the RO's findings in the May 1999 rating decision, the 
preponderance of the evidence shows that the veteran's right 
knee disability was 0 percent disabling prior to his entrance 
into the service (as opposed to being 10 percent disabling 
prior to his entrance into the service).  Specifically, the 
Board notes that the December 2002 VA examination report 
discussed above indicates that it was the examiner's opinion 
that there was no evidence of right knee subluxation, lateral 
dislocation or documentation of a semilunar cartilage injury 
prior to the veteran's service.

Additionally, the Board finds that the medical evidence 
supports the award of a 10 percent initial disability 
evaluation for the veteran's residuals of a right knee 
injury, postoperative, effective prior to January 30, 1997, 
under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  Specifically, the Board finds 
that the June 1968 service medical notations indicate the 
veteran's diagnoses at this time were recurrent right knee 
injury, lax medial collateral ligament, effusion, and cannot 
rule out torn right medial meniscus.  The Board acknowledges 
that the medical evidence for the period of May 1979 to 
January 1997 is scarce as it mainly comprises a June 1979 
private doctor statement with findings of effusion, 
tenderness and tight ligaments of the knee.  However, the 
Board also finds that the application of the reasonable doubt 
doctrine is warranted in this case.  When the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  As such, the Board finds that the veteran's right 
knee disability for the period prior to January 30, 1997 more 
nearly approximated a disability characterized by slight, but 
not moderate or severe, recurrent subluxation or lateral 
instability of the right knee.  The criteria for a 10 percent 
disability evaluation effective prior to January 30, 1997, 
for the residuals of a right knee injury, postoperative, has 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257. 

The Board has also considered whether the veteran's right 
knee disability should be rated under alternative Diagnostic 
Codes which could result in a rating higher than 10 percent 
for the relevant period.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  Under Diagnostic Code 5260, a noncompensable (zero 
percent) disability evaluation is assigned where there is 
limitation of leg flexion to 60 degrees.  A 10 percent 
disability evaluation is awarded where there is limitation of 
leg flexion to 45 degrees.  A 20 percent disability 
evaluation is in order with limitation of leg flexion to 30 
degrees. And, a 30 percent disability evaluation is 
appropriate with limitation of leg flexion to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code  5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2002).

In this respect, as previously noted, the Board acknowledges 
that the medical evidence for the period of May 1979 to 
January 1997 is scarce.  The best evidence available 
regarding the veteran's range of motion of the right knee is 
found in the January 30, 1997 statement from Dr. McKenna, 
D.O., and the North Central Texas Orthopaedics and Sports 
Medicine, which shows objective findings of significant 
tenderness over the posterior capsule over the medial side, 
swelling palpable into the popliteal space, some McMurray 
sign with clicking and popping, and 5 to 10 degrees of 
limitation of full extension and painful flexion.

Evaluating the veteran's right knee disability under 
Diagnostic Code 5261, the Board finds that an increased 
rating in excess of 10 percent is not warranted under this 
Diagnostic Code as the veteran's right knee extension was not 
limited to 15 degrees.  As well, evaluating the right knee 
under Diagnostic Code 5260, an increased rating in excess of 
10 percent is not warranted as the veteran's right knee 
disability was not characterized by limitation of leg flexion 
to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2002).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, the 
Board does not doubt the presence of pain in the veteran's 
right knee, including pain on motion, during the period 
including from May 1979 to January 1997.  However, as 
discussed above, the evidence does not show that the 
veteran's right knee disability was characterized by 
limitation of motion which approached that required by either 
Diagnostic Code 5260 or Diagnostic Code 5261 for a higher 
evaluation.  As a matter of fact, the objective evidence of 
record does not reflect any additional functional limitation 
due to pain/weakness sustained by the veteran from May 1979 
to January 1997, other than the functional limitation already 
considered under the assigned 10 percent rating.  And, it is 
clear that the law requires that such additional functional 
limitation be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion, such not being the case here.  See 38 C.F.R. 
§ 4.40 (2002).

The Board has considered whether the veteran's right knee 
disorder should be assigned a rating for arthritis separate 
from the 10 percent rating assigned for the residuals of a 
right knee injury, as allowed under VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  In this respect, the Board acknowledges 
that, in a  February 2000 rating decision, the RO determined 
that the veteran's right knee disability warranted the award 
of service connection and a separate 10 percent rating for 
degenerative joint disease of the right knee, under 
Diagnostic Code 5010, effective January 30, 1997.  As such, 
the award of yet another separate disability evaluation for 
arthritis of the right knee effective as of January 30, 1997 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  The evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2002).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).   Furthermore, 
with respect to the assignment of a separate disability 
evaluation for arthritis of the right knee prior to January 
30, 1997, the Board finds that the medical evidence of record 
simply does not show that the veteran's right knee was 
diagnosed with arthritis prior to that date.  Hence, the 
award of a separate 10 percent rating for arthritis of the 
right knee prior to January 30, 1997 is not warranted.

For the foregoing reasons, the Board finds that the medical 
evidence shows that the veteran's right knee disability was 0 
percent disabling prior to his entrance into the service (as 
opposed to being 10 percent disabling prior to his entrance 
into the service).  Additionally, the Board finds that the 
medical evidence supports the award of a 10 percent 
disability evaluation for the veteran's residuals of a right 
knee injury, postoperative, effective prior to January 30, 
1997, under Diagnostic Code 5257.  The veteran's claim for an 
increased initial rating in excess of 0 percent is granted to 
this extent only.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2002).  See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's right knee disability (for the period including 
from May 1979 to January 1997) has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  Specifically, the Board finds that the medical 
evidence of record simply does not show that the veteran's 
disability, per se, is productive of marked interference with 
employment.  In this respect, the law is clear that only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on these issues.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected right knee 
disability, the Board finds that such impairment is 
contemplated in the currently assigned rating.  And, in this 
case, the evidence does not show, and the veteran does not 
contend, that the right knee disability at issue, alone, was 
productive of marked interference with employment prior to 
January 1997.  In essence, the Board finds no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

The initial rating assigned for the veteran's residuals of a 
right knee injury, postoperative, effective prior to January 
30, 1997 is not appropriate, and a 10 percent disability 
evaluation is granted, subject to provisions governing the 
payment of monetary benefits.


REMAND

In a February 2000 rating decision, the RO granted the 
veteran service connection and a 10 percent rating for 
degenerative joint disease of the right knee, effective 
January 30, 1997, under Diagnostic Code 5010.  In March 2000, 
the veteran submitted a statement indicating disagreement 
with the March 2000 award of a 10 percent rating for 
arthritis.  A statement of the case has not been issued with 
respect to the issue of entitlement to an increased initial 
rating in excess of 10 percent for degenerative joint disease 
of the right knee.  Where there is a notice of disagreement, 
a remand, not referral, is required by the Board.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an increased initial rating in excess 
of 10 percent for degenerative joint 
disease of the right knee.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the veteran and his 
accredited representative the requisite 
period of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



